DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-19 are pending.
This action is Non-Final.

Drawings
The drawings are objected to because Figure 6 is poor quality and cannot discern all reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 5, 12, 14, 17 are objected to because of the following informalities:  claim 1 last line “providing the ventilations of the patient” seems like it should be “providing the ventilations to the patient” to match preamble usage (same issue in claim 17). Claim 2 “changes to a patient chest geometry” should either be “a chest geometry” or “the patient’s chest geometry”. Claim 3 “measured across the chest of the patient” should be “measured across the patient’s chest”. Claim 5 “change the one or more signal processing parameters the first set of thresholds to the second set…” should read “change the one or more signal processing parameters from the first set of thresholds to the second set…”. Claim 12 “a patient’s chest” should read “the patient’s chest”. Claim 14 “a chest displacement” should read “chest displacement”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 9-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silver et al. (Silver, US 2011/0284004) in view of Freeman et al. (Freeman, US 2005/0101889).
Regarding claim 1, Silver teaches an apparatus for assisting ventilations provided to a patient, the apparatus comprising: 
a plurality of electrodes configured to provide signals representative of airflow activities of the patient (see entire document, especially Figure 1 electrodes 108, [0026], [0029], [0053], [0080], [0085], such as thoracic impedance; Figure 6, [0004], [0031]-[0033],  [0057]-[0069], [0089]); 
one or more chest compression sensors configured to provide signals representative of chest displacement due to chest compressions (see entire document, especially [0026]-[0028] such as accelerometer); 
a processor and a memory (see entire document, especially [0025], [0040], [0091]-[0094]) configured to: 
receive the signals representative of the airflow activities of the patient from the plurality of electrodes (see entire document, especially [0026], [0053], [0080], [0085] thoracic impedance), 
receive the signals representative of chest displacement due to chest compressions from the one or more chest compression sensors (see entire document, especially Figure 6, [0004], [0023], [0026]-[0029], [0067], [0088], [0078]-[0080], claim 22), 
identify a presence of chest compressions applied to the patient based on the signals representative of chest displacement (see entire document, especially [0067]), 
subsequent to identification of the presence of chest compressions, confirm an absence of chest compressions applied to the patient based on the signals representative of chest displacement (see entire document, especially [0067], [0088]), and 
an output device coupled to the processor and the memory and configured to provide the feedback for providing the ventilations of the patient (see entire document, especially Figures 1, 3, 6; [0031]-[0033], [0043], [0053]-[0069], [0084]-[0099]).
However, the limitations of adjust one or more signal processing parameters for the signals representative of the airflow activities of the patient in response to the confirmed absence of chest compressions applied to the patient, process the signals representative of the airflow activities of the patient using the adjusted one or more signal processing parameters to determine feedback for providing the ventilations to the patient in the absence of chest compressions are not directly taught.
Freeman teaches a related system for measuring signals during CPR (see title), and reasonably teaches the claimed features adjust one or more signal processing parameters for the signals representative of the airflow activities of the patient in response to the confirmed absence of chest compressions applied to the patient, process the signals representative of the airflow activities of the patient using the adjusted one or more signal processing parameters to determine feedback for providing the ventilations to the patient in the absence of chest compressions by the teachings of adaptive filtering of impedance signals using a velocity signal measured from accelerometer when CPR compressions are detected (see entire document, especially [0008], [0049]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of adaptively filtering impedance signals in order to remove artifact caused by chest compressions during CPR).
Regarding claim 2, the limitations are met by Silver in view of Freeman, where Silver teaches wherein the signals representative of the airflow activities of the patient comprise signals indicative of changes to a patient chest geometry (see entire document, especially [0026], [0053], [0080], [0085] thoracic impedance).
Regarding claim 3, the limitations are met by Silver in view of Freeman, where Silver teaches wherein the signals representative of airflow activities comprise electrical impedance signals measured across the chest of the patient (see entire document, especially [0026], [0053], [0080], [0085] thoracic impedance).
Regarding claim 9, the limitations are met by Silver in view of Freeman, where the combination teaches wherein the processor is configured to: identify a resumption of chest compressions based on the signals representative of chest displacement (see Silver entire document, especially [0067], see Freeman [0008]), and change the one or more signal processing parameters in response to the identified resumption of chest compressions (see Freeman [0008]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of adaptively filtering impedance signals in order to remove artifact caused by chest compressions during CPR).
Regarding claim 10, the limitations are met by Silver in view of Freeman, where Silver teaches wherein the plurality of electrodes comprise ECG electrodes (see entire document, especially [0029], [0078], [0082]).
Regarding claim 11, the limitations are met by Silver in view of Freeman, where Silver teaches wherein the plurality of electrodes are configured to couple to a defibrillator (see entire document, especially Figure 1, [0026]-[0027], [0029], [0053], [0056], [0077], [0085]), and wherein the processor, the memory, and the output device are disposed in the defibrillator (see entire document, especially Figure 1, [0014] The portable computing unit can be integrated with a portable defibrillator, [0025], [0028], [0040], [0091]-[0094]).
Regarding claim 12, the limitations are met by Silver in view of Freeman, where Silver teaches wherein the one or more chest compression sensors comprise an accelerometer assembly configured to move with a patient's chest and a caregiver's hands (see entire document, especially [0026]-[0028] such as accelerometer).
Regarding claim 13, the limitations are met by Silver in view of Freeman, where Silver teaches wherein the signals representative of chest displacement comprise acceleration signals (see entire document, especially Figure 6, [0004], [0023], [0026]-[0029], [0067], [0088], [0078]-[0080], claim 22).
Regarding claim 14, the limitations are met by Silver in view of Freeman, where Silver teaches wherein the processor is configured to doubly integrate the acceleration signals and determine a chest displacement from the doubly integrated acceleration signals (see entire document, especially [0027]).
Regarding claim 15, the limitations are met by Silver in view of Freeman, where Silver teaches wherein the airflow activities comprise patient respiration or patient ventilation (features inherently or naturally present in thoracic impedance measurements: see entire document, especially Figure 1 electrodes 108, [0026], [0029], [0053], [0080], [0085], such as thoracic impedance; Figure 6, [0004], [0031]-[0033],  [0057]-[0069], [0089]).
Regarding claim 16, the limitations are met by Silver in view of Freeman, where Silver teaches wherein the feedback comprises one or more of visible feedback and audible feedback (see entire document, especially Figures 1, 3, 6; [0031]-[0033], [0043], [0053]-[0069], [0084]-[0099]).
Regarding claim 17, the limitations are met by Silver in view of Freeman, where Silver teaches wherein the feedback for adjusting the ventilations of the patient includes cardiopulmonary resuscitation instructions (see entire document, especially Figures 1, 3, 6; [0005], [0031]-[0033], [0043], [0053]-[0069], [0084]-[0099]).
Regarding claim 18, the limitations are met by Silver in view of Freeman, where Silver teaches wherein the signals representative of the airflow activities of the patient indicate over ventilation of the patient (features inherently or naturally present in thoracic impedance measurements: see entire document, especially Figure 1 electrodes 108, [0026], [0029], [0053], [0080], [0085], such as thoracic impedance; Figure 6, [0004], [0031]-[0033],  [0057]-[0069], [0089]).
Regarding claim 19, the limitations are met by Silver in view of Freeman, where Silver teaches wherein the feedback for adjusting the ventilations comprises an instruction to reduce a ventilation frequency (see entire document, especially Figures 1, 3, 6; [0005], [0031]-[0033], [0043], [0053]-[0069], [0084]-[0099]).

Claims 4, 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silver et al. (Silver, US 2011/0284004) in view of Freeman et al. (Freeman, US 2005/0101889) as applied to claim 3 above, and further in view of Bowers et al. (Bowers, US 2006/0025825).
Regarding claim 4, the limitations are met by Silver in view of Freeman, where both Silver and Freeman teach the detection of chest compressions and detection of the absence of chest compressions (see rejection of claim 1), and Freeman teaches using adaptive processing depending on the status of compressions occurring (see [0008], [0049], but the limitations that the one or more signal processing parameters comprise one or more threshold values for processing the electrical impedance signals (to the confirmed absence of chest compressions applied to the patient) are not directly taught.
Bowers teaches a related system for measuring patient parameters during CPR (see title and abstract), and teaches the usages of applying different thresholds for processing the state of the impedance signal based on operating mode of the apparatus including a CPR pause mode (see entire document, especially [0018]) in order to allow for determinations as to the noise in monitored ECG to aid in treatment (see entire document, especially [0077]), and different modes have different thresholds (see entire document, especially Figure 12 and [0079] It will, of course, be appreciated that, as shown in FIG. 12, it may be desirable to set different impedance thresholds at different modes of the device's function to optimize operation of the device. For example, it may be desirable to set a relatively high impedance threshold during the "analyze rhythm", "shock advised" and "press to shock" phases of the device's operation whereby to reduce the likelihood of determining that there is a CPR and/or patient motion condition during those phases; correspondingly, it may be desirable to set a relatively low impedance threshold during the "check patient" and "CPR pause" phases of the device's operation whereby to increase the likelihood of determining that there is a CPR and/or patient motion condition during those phases.). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of using different thresholds for impedance measurements based on the status of CPR compressions in order to determine if a segment of data is noisy and to improve detections of proper defib periods.
Regarding claim 6, the limitations are met by Silver in view of Freeman and Bowers, where Freeman teaches wherein the one or more signal processing parameters comprise signal filters ((see entire document, especially [0008], [0049]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of adaptively filtering impedance signals in order to remove artifact caused by chest compressions during CPR).

Claim 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silver et al. (Silver, US 2011/0284004) in view of Freeman et al. (Freeman, US 2005/0101889) as applied to claim 1 above, and further in view of Tan et al. (Tan, US 2011/0202100).
Regarding claim 7, the limitations are met by Silver in view of Freeman, where Freeman teaches wherein the processor is configured to: identify a period of time associated with the absence of chest compressions, and change the one or more signal processing parameters when the period of time reaches a predetermined value (see entire document, especially [0008], reasonably reads on not using the adaptive filter as such filter is only initiated when chest compressions are detected as being applied, such that lack of detection would not use the adaptive filtering), however, for compact prosecution purposes only, the limitation is also being interpreted as not being directly taught.
Tan teaches a related system for use with CPR (see abstract), and teaches that adaptive filters can be turned off and on based on detection of CPR (see [0118]), as well as time period after cessation of CPR (see [0064]-[0065]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of turning on and off an adaptive filter based on CPR determinations in order to conserve processing power.
Regarding claim 8, the limitations are met by Silver in view of Freeman and Tan, where Tan teaches wherein the predetermined value is 1-5 seconds (see [0064]-[0065]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of turning on and off an adaptive filter based on CPR determinations in order to conserve processing power.
Allowable Subject Matter
Claim 5 is objected to for the reasons above, and as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The art of record US 2005/0101889, as applied to claim 1 above, teaches adaptive filtering, and US 2011/0202100 teaches turning such filters on and off based on compressions. While US 2006/0025825 teaches different thresholds, the basis for such thresholds is for motion detection and based purely on operating status of the device, not that the compressions themselves are dictating which threshold to use. US 2007/0135726 teaches the usage of adaptive thresholds for recognizing respiration, but the teaching that the different thresholds are based on compression status is not directly taught. US 2013/0282069 teaches adjusting threshold levels based on initial motion patient profiles to adjust for patients who are bulkier but such is not based on compression status. As such, the art of record fails to teach, suggest, or reasonably make obvious the limitations of claim 5 in view of the requirements of claims 1-4 upon which the claim depends from, when considered as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791